DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 20th, 2022 has been entered. Applicant’s amendment to the claim 5 has overcome the objection previously set forth in the Non-Final Office Action mailed April 12th, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Radio frequency (RF) device: claim 1
Correction device: claim 1 and all claims depending therefrom 
Feature extraction device: claim 1 and all claims depending therefrom 
Vital-sign determination device: claim 1 and all claims depending therefrom 
Normalization device: claim 2
Sliding window device: claim 3
Vital sign estimation device: claim 3 and all claims depending therefrom
Feature device: claim 3 all claims depending therefrom
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Page 5 lines 11-12: the dynamic vital-sign detection system ("detection system" hereinafter) 100 may include a radio frequency (RF) detection device, such as a radar 11
Page 6 lines 16-18: the correction device 12 may include a ( digital) filter configured to remove unwanted frequency components.
Page 6 Line 25- Page 7 line 2: In consideration of succeeding process of the detection system 100 (e.g., feature extraction device 13) that may need extra frequency components, a cutoff frequency higher than a respiratory frequency should be selected.
Page 7 lines 14-17: The correction device 12 of the embodiment may include a nonlinear suppression device 122 configure to suppress nonlinear 15 second-harmonic (or above) components of the in-phase signal I and the quadrature signal Q and to remove a direct-current (DC) value thereof (step 22B).
Page 8 Lines 1-6: The correction device 12 of the embodiment may include a normalization device 123 configured to normalize the in-phase signal I, the quadrature signal Q and the phase signal P (step 22C) 5 in order to improve the preceding devices (i.e., the low-pass filter 121 and the nonlinear suppression device 122) or steps (i.e., steps 22A and 22B) that improperly scale the signals.
Page 8 Lines 7-11: the detection system 100 may include a feature extraction device 13 configured to process the corrected in-phase signal I, the quadrature signal Q and the phase signal P according to at least one feature to obtain extraction values and to filter out (or screen) unstable extraction values.
Page 8 lines 15-19: The feature extraction device 13 of the embodiment may include a sliding window device 131 having a predetermined window size (e.g., 10 seconds) configured to select a signal segment in time order (step 23A).
Page 8 line 24- page 9 line 4: The feature extraction device 13 of the embodiment may include a vital-sign estimation device 132 configured to estimate (initial) vital signs corresponding to the signal segments respectively and extract features (step 23B). In the embodiment, the vital-sign estimation device 132 may adopt a zero-crossing rate method to estimate a respiratory rate by counting crossings between a signal and a zero DC level.
Page 9 lines 14-17: The feature extraction device 13 of the embodiment may perform feature extraction according to one or more of the following features: half bandwidth, peak-gain, kurtosis ,root mean square (RMS), standard deviation (STD) and peak-to-peak difference (Vpp).
Page 12 lines 11-16: The correction device 12, the feature extraction device 13 and the vital-sign determination device 14 may be distinct signal processing devices respectively. Alternatively, two or all of the correction device 12, the feature extraction device 13 and the vital-sign determination device 14 may be integrated into a single signal processing device.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7,  9, 10, 13, 15, 17, and 19  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lorato (US 20190008459 A1).

Regarding claim 1, Lorato teaches a dynamic vital-sign detection system, comprising:
a radio frequency (RF) detection device that generates a plurality of detection signals (transmitting a radio frequency waveform and receiving a reflected waveform [0002]; transmitting of radio frequency signals and detecting reflected signals [0062]);
a correction device that corrects the detection signals  (cleaning the baseband signal [0025])
a feature extraction device that processes the corrected detection signals according to at least one feature to obtain a plurality of extraction values and filters out unstable extraction values (digital filter may be used in order to separate respiration information from heartbeat information [0044];  filtering and/or smoothing, in order to try to cancel influence of a random body movement [0023])
and a vital-sign determination device that determines a vital sign according to the extraction values after filtration (split the baseband signal into the respiration information carrying signal and the heartbeat information carrying signal [0045])
wherein the vital-sign determination device performs the following steps: 
(a) statistically analyzing initial vital signs corresponding to phase signal to determine the vital sign (vital signs and random body movements is given in relation to a homodyne In-phase and Quadrature (IQ) continuous-wave (CW) radar, such that it is possible to extract a phase modulation caused by motion of the subject [0063]; implicitly states that a vital signs correspond to a phase modulation/phase signal; A person of ordinary skill in the art would define a phase signal to be the relationship between two or more signals sharing a frequency; random body movements to be extracted so as to not disturb the determination of vital signs [0013]);  
and (b) if the step (a) cannot determine the vital sign (determining whether a vital sign parameter may be reliably estimated [0011]-[0014]; if an estimate for a sliding window does not yield a plausible result, such fact may be used for determining that a vital sign parameter may not be reliably estimated [0020]), statistically analyzing initial vital signs corresponding to in-phase signal and quadrature signal to determine the vital sign (two channels of the IQ signal may be combined… before a vital sign parameter is estimated based on the baseband signal in a sliding window [0035]; vital signs and random body movements is given in relation to a homodyne In-phase and Quadrature (IQ) continuous-wave (CW) radar, [0063]; The IQ channels are combined together [0092]; respiration and heart beat discussed in [0091]-[0095];  processing of a sliding window 200 may be used for determining whether a vital sign parameter may be reliably estimated based on the signal in a sliding window 200 [0097]). 

Regarding claim 3, Lorato teaches a system wherein the feature extraction device comprises:
a sliding window device that selects signal segments of the detection signals (receiving a window size setting [0039]) to be  processed in time order according to a predetermined window size (using the window size setting for defining a length of the time interval of each sliding window when dividing the baseband signal into a sequence of sliding windows [0039]);
a vital-sign estimation device that estimates initial vital signs corresponding to the signal segments respectively (estimated rates of vital signs based on window sizes of the sliding windows [0060]);
and a feature device that obtains extraction values corresponding to the signal segments respectively according to at least one feature (a device 100 for detecting a vital sign of a subject....  information of this movement is to be extracted from the reflected signal in order to detect vital signs[0073]), and filters out unstable extraction values according to a predetermined threshold (determining whether a difference in the estimated vital sign parameters is above a threshold [0022]) .
	
	Regarding claim 5, Lorato teaches a system wherein the RF detection device decomposes the signal into an in-phase signal, a quadrature signal (baseband signal is acquired as an In-phase and a Quadrature (IQ) signal [0034]) and a phase signal (possible to extract a phase modulation  [0063]).
	 
	Regarding claim 7, Lorato teaches a system wherein the at least one feature comprises one or more of the following features: half bandwidth, peak-gain, kurtosis, root mean square (RMS), standard deviation (STD) and peak-to-peak difference (Vpp) (determining an estimated … respiratory rate based on distance between adjacent peaks).

Regarding claim 9, Lorato teaches a system wherein the vital signal comprises respiratory rate (determining... a respiratory rate of a subject [0004]).

Regarding claim 10, Lorato discloses “Method and System for Detecting a Vital Sign of a Subject” (title).  Lorato teaches a dynamic vital-sign detection method, comprising:
(I) generating a plurality of detection signals (The method uses transmitting of radio frequency signals and detecting reflected signals [0062]);
(II) correcting the detection signals (cleaning the baseband signal [0025]);
(III) processing the corrected detection signals according to at least one feature to obtain a plurality of extraction values and filtering out unstable extraction values (digital filter may be used in order to separate respiration information from heartbeat information [0044];  filtering and/or smoothing, in order to try to cancel influence of a random body movement [0023];
(IV) determining a vital sign according to the extraction values after filtration (split the baseband signal into the respiration information carrying signal and the heartbeat information carrying signal [0045]).
wherein the step (IV) comprises: 
(IVa) statistically analyzing initial vital signs corresponding to phase signal to determine the vital sign (vital signs and random body movements is given in relation to a homodyne In-phase and Quadrature (IQ) continuous-wave (CW) radar, such that it is possible to extract a phase modulation caused by motion of the subject [0063]; implicitly states that a vital signs correspond to a phase modulation/phase signal; A person of ordinary skill in the art would define a phase signal to be the relationship between two or more signals sharing a frequency);
 (IVb) if the step (IVa) cannot determine the vital sign (determining whether a vital sign parameter may be reliably estimated [0011]-[0014]; if an estimate for a sliding window does not yield a plausible result, such fact may be used for determining that a vital sign parameter may not be reliably estimated [0020]), statistically analyzing initial vital signs corresponding to in-phase signal and quadrature signal to determine the vital sign (two channels of the IQ signal may be combined… before a vital sign parameter is estimated based on the baseband signal in a sliding window [0035]; vital signs and random body movements is given in relation to a homodyne In-phase and Quadrature (IQ) continuous-wave (CW) radar, [0063]; The IQ channels are combined together [0092]; respiration and heart beat discussed in [0091]-[0095];  processing of a sliding window 200 may be used for determining whether a vital sign parameter may be reliably estimated based on the signal in a sliding window 200, [0097]).

	Regarding claim 13, Lorato teaches a detection method, wherein the step (III) comprises:
(Illa) selecting signal segments of the detection signals to be processed in time order according to a predetermined window size (receiving a window size setting [0039]; using the window size setting for defining a length of the time interval of each sliding window when dividing the baseband signal into a sequence of sliding windows [0039]);
(Illb) estimating initial vital signs corresponding to the signal segments respectively (estimated rates of vital signs based on window sizes of the sliding windows [0060]); and
(IIIc) obtaining extraction values corresponding to the signal segments respectively according to at least one feature (determining an estimated … respiratory rate based on distance between adjacent peaks), and filtering out unstable extraction values according to a predetermined threshold ( digital filter may be used in order to separate respiration information from heartbeat information [0044]; determining whether a difference in the estimated vital sign parameters is above a threshold [0022]).
	
	Regarding claim 15, Lorato teaches a detection method, wherein the detection signal: in-phase signal, a quadrature signal (baseband signal is acquired as an In-phase and a Quadrature (IQ) signal [0034]) and a phase signal (possible to extract a phase modulation  [0063]).

	Regarding claim 17, Lorato teaches a detection method, wherein the at least one feature comprises one or more of the following features: half bandwidth, peak-gain, kurtosis, root mean square (RMS), standard deviation (STD) and peak-to-peak difference (Vpp) (determining an estimated … respiratory rate based on distance between adjacent peaks).

	Regarding claim 19, Lorato teaches a detection method wherein the vital signal comprises respiratory rate (determining... a respiratory rate of a subject [0004]).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 8, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lorato as applied to claims 1, 7, 10, and 17 above, and further in view of Droitcour et al (US 20100152600 A1, hereinafter "Droitcour").

	Regarding claim 2, Lorato teaches  system wherein the correction device comprises: 
filter that removes unwanted frequency components of the detection signals (filtering and/or smoothing [0023]); 
a nonlinear suppression device (DC offset compensation[0065]) that suppresses nonlinear components of the detection signals (for random chest movement [0023];  DC offsets caused by transmitter to receiver leakage and any static reflection of the environment [0065]). 
Lorato does not teach a system wherein the correction device comprises a  normalization device that normalizes the detection signals. Droitcour discloses “Non-contact physiologic motion sensors and methods for use” (title) as in applicant’s field of endeavor of A61B5/05 and A61B5/7203. Droitcour teaches a system wherein the correction device comprises a  normalization device that normalizes the detection signals (signal can be normalized [0369]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lorato to include a normalization device that normalizes the detection signals, as taught by Droitcour, in order to improve the rate-estimation algorithm based on peak-finding, as suggested by Droitcour [0369]).

Regarding claim 8, Lorato does not teach a system wherein the feature extraction device adopts a polynomial fitting method to construct a fit to a direct-current (DC) level of the detection signals, thereby obtaining fitted curves. Droitcour, however,  teaches a system wherein the feature extraction device adopts a polynomial fitting method  (signal can be fit to a quadratic polynomial or parametric curve [0254]) to construct a fit to a direct-current (DC) level of the detection signals (The method can comprise fitting the raw signal, or the signal after the rough DC estimate is removed [0254]; the DC level of the detection signal is implicitly in the raw signal), thereby obtaining fitted curves. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lorato to include a system wherein the feature extraction device adopts a polynomial fitting method to construct a fit to a direct-current (DC) level of the detection signals, thereby obtaining fitted curves, as taught by Droitcour, in order to achieve having an alternative to high-pass filtering of the signal, as suggested by Droitcour ([0254]).

Regarding claim 11, Lorato teaches a method wherein: 
(IIA) removing unwanted frequency components of the detection signals (digital filters [0102]);
(IIb) suppressing nonlinear components of the detection signals (for random chest movement [0023];  DC offsets caused by transmitter to receiver leakage and any static reflection of the environment [0065]).
Lorato does not teach a detection method wherein the step (II) comprises the correction device comprises normalizing the detection signals. Droitcour discloses “Non-contact physiologic motion sensors and methods for use” (title) as in applicant’s field of endeavor of A61B5/05 and A61B5/7203. Droitcour teaches a detection method wherein the step (II) comprises the correction device comprises normalizing the detection signals (signal can be normalized [0369]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lorato to include normalizing the detection signals, as taught by Droitcour, in order to improve the rate-estimation algorithm based on peak-finding, as suggested by Droitcour [0369]).

Regarding claim 18, Lorato does not teach a detection method wherein the step (III) adopts a polynomial fitting method to construct a fit to a direct-current (DC) level of the detection signals, thereby obtaining fitted curves. Droitcour, however, teaches a detection method wherein the step (III) adopts a polynomial fitting method   (signal can be fit to a quadratic polynomial or parametric curve [0254])  to construct a fit to a direct-current (DC) level of the detection signals, thereby obtaining fitted curves (The method can comprise fitting the raw signal, or the signal after the rough DC estimate is removed [0254]; the DC level of the detection signal is implicitly in the raw signal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lorato to include a detection method wherein the step (III) adopts a polynomial fitting method to construct a fit to a direct-current (DC) level of the detection signals, thereby obtaining fitted curves, as taught by Droitcour, in order to achieve having an alternative to high-pass filtering of the signal, as suggested by Droitcour ([0254]).

Claims 4,  6,  14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lorato as applied to claims 3, 5, 13, and 15 above, and further in view of Nakata et al (US 20140194793 A1, hereinafter "Nakata").

Regarding claim 4,  Lorato does not teach a system wherein the vital-sign estimation device adopts a zero-crossing rate method to estimate the initial vital signs. Nakata discloses “Systems and methods for non-contact multiparameter vital signs monitoring, apnea therapy, apnea diagnosis, and snore therapy” (title) and is in applicant’s field of endeavor of A61B5/0507 and A61B5/0616.  Nakata teaches a method wherein the vital-sign estimation device adopts a zero-crossing rate method to estimate the initial vital signs (estimating a time domain respiration rate based … and third zero crossings [0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lorato to include the vital-sign estimation device adopts a zero-crossing rate method to estimate the initial vital signs, as taught by Nakata in order to improve the radar-based measurement of respiration and activity, as suggested by Nakata ([0173]).  

	Regarding claim 6, Lorato teaches a system wherein the vital-sign determination device performs the following steps:
statistically analyzing the initial vital signs corresponding to the signal segments of the phase signal (phase modulation [0063]; determining 308 whether a vital sign parameter may be reliably estimated based on the signal in at least one sliding window 200 [0113]), among which an initial vital sign corresponding to a maximum accumulative number (determining whether a difference in the estimated vital sign parameters is above a threshold. [0022]), which is greater than a first predetermined value, is outputted as the vital sign (estimating 306 a vital sign parameter based on the signal in at least one sliding window of the sequence of sliding windows 200 [0112]; threshold [113]; assessment whether the estimation is plausible may comprise comparing the estimated rate to physiologically plausible rates and/or comparing the estimated rate to estimated rate(s) for one or more adjacent sliding windows 200 [0113];
 if the step (a) cannot determine the vital sign (On condition that the vital sign parameter may not be reliably estimated in a sliding window, the method further comprises determining 310 a vital sign parameter of the sliding window based on vital sign parameters estimated in a plurality of windows [0114]) statistically analyzing the initial vital signs corresponding to the signal segments of the in-phase signal and the quadrature signal (In-phase and Quadrature (IQ) continuous-wave (CW) radar [0063]; comparing the estimated rate to estimated rate(s) for one or more adjacent sliding windows 200 [0113] ), among which an initial vital sign corresponding to a maximum accumulative number (vital sign parameters may be estimated for every sliding window [0022]), which is greater than a second predetermined value, is outputted as the vital sign (extract vital signs [0066]; determining whether a vital sign parameter may be reliably estimated may alternatively be based on the estimation of the vital sign parameter for the sliding window and assessing whether the estimation is plausible [0113]).
if the step (b) cannot determine the vital sign (determining whether a vital sign parameter may be reliably estimated may alternatively be based on the estimation of the vital sign parameter for the sliding window and assessing whether the estimation is plausible [0113]), statistically analyzing the initial vital signs corresponding to the signal segments of the in-phase signal and the quadrature signal (In-phase and Quadrature (IQ) continuous-wave (CW) radar [0063]), and averaging all vital signs with an accumulative number greater than a third predetermined value (vital sign parameter may be determined as an average of the vital sign parameters estimated in each of the sliding windows [0017]), thereby obtaining an average value outputted as the vital sign (as the new set of data may be combined with previously acquired data for updating the average of the vital sign parameter being output [0017]); and 
wherein the initial vital signs in the steps (a) to ( c) are initial vital signs after the unstable extraction values are filtered out by the feature device (filtering and/or smoothing [0023]),
Lorato does not teach a system wherein the vital-sign determination device performs the following steps: 
(d) if the step (c) cannot determine the vital sign, statistically analyzing the initial vital signs corresponding to the signal segments of the in-phase signal, the quadrature signal and the phase signal, among which a vital sign greater than a predetermined apnea threshold and corresponding to a maximum accumulative number, which is greater than a predetermined fourth predetermined value, is outputted as the vital sign  or alternatively a vital sign not greater than the predetermined apnea threshold and corresponding to a maximum accumulative number, which is greater than a predetermined fifth predetermined value, is outputted as the vital sign; 
the initial vital signs in the step (d) are initial vital signs before the unstable extraction values are filtered out by the feature device.
 Nakata teaches a system wherein the vital-sign determination device performs the following steps:
(d) if the step (c) cannot determine the vital sign, statistically analyzing the initial vital signs corresponding to the signal segments of the in-phase signal, the quadrature signal and the phase signal (quadrature values of the digitized motion signal, demodulating the one or more frames using a demodulation algorithm executed by one or more processors [0062]), among which a vital sign greater than a predetermined apnea threshold and corresponding to a maximum accumulative number, which is greater than a predetermined fourth predetermined value, is outputted as the vital sign (determining one or more apneic timespans based on comparing the instantaneous amplitude to at least one of the one or more thresholds [0020]; analyze the regularity or irregularity of the respiratory rate [0094]) , or alternatively a vital sign not greater than the predetermined apnea threshold and corresponding to a maximum accumulative number, which is greater than a predetermined fifth predetermined value, is outputted as the vital sign (determining one or more apneic timespans based on comparing the instantaneous amplitude to at least one of the one or more thresholds [0020]; analyze the regularity or irregularity of the respiratory rate [0094]);
the initial vital signs in the step (d) are initial vital signs before the unstable extraction values are filtered out by the feature device (fitting the raw signal [0101]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lorato by including a step (d) if the step (c) cannot determine the vital sign, statistically analyzing the initial vital signs corresponding to the signal segments of the in-phase signal, the quadrature signal and the phase signal, among which a vital sign greater than a predetermined apnea threshold and corresponding to a maximum accumulative number, which is greater than a predetermined fourth predetermined value, is outputted as the vital sign  or alternatively a vital sign not greater than the predetermined apnea threshold and corresponding to a maximum accumulative number, which is greater than a predetermined fifth predetermined value, is outputted as the vital sign, and the initial vital signs in the step (d) are initial vital signs before the unstable extraction values are filtered out by the feature device, as taught by Nakata in order to have the ability to calculate vital signs with or without accounting for environmental noise or distortion. 

Regarding claim 14, Lorato does not teach a detection method wherein the step (IIIb) comprises adopting a zero-crossing rate method to estimate the initial vital signs. Nakata discloses “Systems and methods for non-contact multiparameter vital signs monitoring, apnea therapy, apnea diagnosis, and snore therapy” (title) and is in applicant’s field of endeavor of A61B5/0507 and A61B5/0616.  Nakata,  however, teaches a detection method wherein the step (Illb) comprises adopting a zero-crossing rate method to estimate the initial vital signs (estimating a time domain respiration rate based … and third zero crossings [0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lorato to include a detection method wherein the step (IIIb) comprises adopting a zero-crossing rate method to estimate the initial vital signs, as taught by Nakata, in order to improve the radar-based measurement of respiration and activity, as suggested by Nakata ([0173]).  

	Regarding claim 16, Lorato teaches a detection method wherein the step (IV) comprises:
(IVa) statistically analyzing the initial vital signs corresponding to the signal segments of the phase signal, among which an initial vital sign corresponding to a maximum accumulative number (estimate a vital sign parameter based on the signal in at least one sliding window of the sequence of sliding windows  [0052]), which is greater than a first predetermined value, is outputted as the vital sign (determining whether a difference in the estimated vital sign parameters is above a threshold. [0022]).
(IVb) if the step (IVa) cannot determine the vital sign (determining whether a difference in the estimated vital sign parameters is above a threshold [0022]), statistically analyzing the initial vital signs corresponding to the signal segments of the in-phase signal and the quadrature signal (In-phase and Quadrature (IQ) continuous-wave (CW) radar [0063]), among which an initial vital sign corresponding to a maximum accumulative number, which is greater than a second predetermined value, is outputted as the vital sign (extract vital signs [0066]; determining whether a vital sign parameter may be reliably estimated may alternatively be based on the estimation of the vital sign parameter for the sliding window and assessing whether the estimation is plausible [0113]);
(IVc) if the step (IVb) cannot determine the vital sign, statistically analyzing the initial vital signs corresponding to the signal segments of the in-phase signal and the quadrature signal  (comparing the estimated rate [0113]), and averaging all vital signs with an accumulative number greater than a third predetermined value (vital sign parameter may be determined as an average of the vital sign parameters estimated in each of the sliding windows [0017]), thereby obtaining an average value outputted as the vital sign (as the new set of data may be combined with previously acquired data for updating the average of the vital sign parameter being output [0017]);
wherein the initial vital signs in the steps (IVa) to (IVc) are initial vital signs after the unstable extraction values are filtered out in the step (III) (filtering and/or smoothing [0023]),
	Lorato does not teach a detection method wherein the step (IV) comprises: 
(IVd) if the step (IVc) cannot determine the vital sign, statistically analyzing the initial vital signs corresponding to the signal segments of the in-phase signal, the quadrature signal and the phase signal, among which a vital sign greater than a predetermined apnea threshold and corresponding to a maximum accumulative number, which is greater than a predetermined fourth predetermined value, is outputted as the vital sign; 
or alternatively a vital sign not greater than the predetermined apnea threshold and corresponding to a maximum accumulative number, which is greater than a predetermined fifth predetermined value, is outputted as the vital sign ;
the initial vital signs in the step (IVd) are initial vital signs before the unstable extraction values are filtered out in the step (III) . 
Nakata teaches a detection method wherein the step (IV) comprises: 
(IVd) if the step (IVc) cannot determine the vital sign, statistically analyzing the initial vital signs corresponding to the signal segments of the in-phase signal, the quadrature signal and the phase signal (quadrature values of the digitized motion signal, demodulating the one or more frames using a demodulation algorithm executed by one or more processors [0062]), among which a vital sign greater than a predetermined apnea threshold and corresponding to a maximum accumulative number, which is greater than a predetermined fourth predetermined value, is outputted as the vital sign (determining one or more apneic timespans based on comparing the instantaneous amplitude to at least one of the one or more thresholds [0020]; analyze the regularity or irregularity of the respiratory rate [0094]); 
or alternatively a vital sign not greater than the predetermined apnea threshold and corresponding to a maximum accumulative number, which is greater than a predetermined fifth predetermined value, is outputted as the vital sign (determining one or more apneic timespans based on comparing the instantaneous amplitude to at least one of the one or more thresholds [0020]; analyze the regularity or irregularity of the respiratory rate [0094]);
the initial vital signs in the step (IVd) are initial vital signs before the unstable extraction values are filtered out in the step (III) (fitting the raw signal [0101]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lorato by including the following steps taught by Nakata: IVd) if the step (IVc) cannot determine the vital sign, statistically analyzing the initial vital signs corresponding to the signal segments of the in-phase signal, the quadrature signal and the phase signal, among which a vital sign greater than a predetermined apnea threshold and corresponding to a maximum accumulative number, which is greater than a predetermined fourth predetermined value, is outputted as the vital sign; or alternatively a vital sign not greater than the predetermined apnea threshold and corresponding to a maximum accumulative number, which is greater than a predetermined fifth predetermined value, is outputted as the vital sign; the initial vital signs in the step (IVd) are initial vital signs before the unstable extraction values are filtered out in the step (III); in order to have the ability to calculate vital signs with or without accounting for environmental noise or distortion.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lorato in view of Droitcour as applied to claim 11 above, and further in view of Nakata et al (US 20140194793 A1, hereinafter "Nakata").

	Regarding claim 12,  the combined invention of Lorato and Droitcour does not teach a detection method wherein the step (Ila) comprises: passing frequency components of the detection signals lower than a cutoff frequency but attenuating other frequency components, the cutoff frequency being higher than a respiratory frequency. Nakata discloses “Systems and methods for non-contact multiparameter vital signs monitoring, apnea therapy, apnea diagnosis, and snore therapy” (title) and is in applicant’s field of endeavor of A61B5/0507 and A61B5/0616.  Nakata, however, teaches a detection method wherein the step (Ila) comprises: passing frequency components of the detection signals lower than a cutoff frequency but attenuating other frequency components, the cutoff frequency being higher than a respiratory frequency (high-pass filter cutoff can be determined adaptively, such that it is as high as suitable for a given respiratory rate [0099]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lorato in view of Droitcour, by including passing frequency components of the detection signals lower than a cutoff frequency but attenuating other frequency components, the cutoff frequency being higher than a respiratory frequency, as taught by Nakata, in order to minimize environmental noise.  

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. Applicant argues on page 9-11 that Lorato is silent to the claimed features of “(a) statistically analyzing initial vital signs corresponding to phase signal to determine the vital sign; and (b) if the step (a) cannot determine the vital sign, statistically analyzing initial vital signs corresponding to in-phase signal and quadrature signal to determine the vital sign.” Examiner respectfully disagrees as Lorato discloses the following: 
(a) statistically analyzing initial vital signs corresponding to phase signal to determine the vital sign (vital signs and random body movements is given in relation to a homodyne In-phase and Quadrature (IQ) continuous-wave (CW) radar, such that it is possible to extract a phase modulation caused by motion of the subject [0063]; implicitly states that a vital signs correspond to a phase modulation/phase signal; A person of ordinary skill in the art would define a phase signal to be the relationship between two or more signals sharing a frequency; random body movements to be extracted so as to not disturb the determination of vital signs [0013]) 
and (b) if the step (a) cannot determine the vital sign (determining whether a vital sign parameter may be reliably estimated [0011]- [0014]; if an estimate for a sliding window does not yield a plausible result, such fact may be used for determining that a vital sign parameter may not be reliably estimated [0020]), statistically analyzing initial vital signs corresponding to in-phase signal and quadrature signal to determine the vital sign (two channels of the IQ signal may be combined… before a vital sign parameter is estimated based on the baseband signal in a sliding window [0035]; vital signs and random body movements is given in relation to a homodyne In-phase and Quadrature (IQ) continuous-wave (CW) radar, [0063]; The IQ channels are combined together [0091]; Vital sign parameters are estimated for the signal in the window 200. Thus, a respiration rate and a heartbeat rate may be estimated [0094]; respiration and heart beat discussed in [0091]-[0095];  processing of a sliding window 200 may be used for determining whether a vital sign parameter may be reliably estimated based on the signal in a sliding window 200 [0097]). 
Applicant’s arguments on page 11 are premised upon applicant’s assertion that Lorato fails to teach the amended features of the independent claims, and are therefore not persuasive for reasons discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793  

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793